Citation Nr: 1811267	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent from May 17, 2012, and in excess of 70 percent from August 23, 2013 for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for PTSD and assigned an initial 50 percent rating, effective May 17, 2012.  In a subsequent rating decision, the Veteran's psychiatric disability was increased to 70 percent disabling, effective August 23, 2013. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2018 hearing.  A transcript of that hearing is of record. 

The Board notes that the AOJ has assigned separate ratings for PTSD for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 

FINDING OF FACT

The Veteran's symptoms of impaired impulse control, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and near continuous panic and depression more nearly approximate the 70 percent rating criteria throughout the entire appeal period.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected PTSD have been met, effective May 17, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 





Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Increased Rating

The Veteran seeks a disability rating for his service-connected PTSD in excess of 50 percent from May 17, 2012, and in excess of 70 percent from August 23, 2013.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in July 2017.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in areas such as work and family relations due to symptoms such as thought content involving asocial behavior, constant paranoia and intense fear, and depression affecting his ability to function properly including his markedly diminished interest or participation in significant activities throughout the entire appeal period. 

Pertinently, the September 2012 VA examination report reflected a sole diagnosis of PTSD with symptoms of depressed mood, anxiety, panic attacks weekly, chronic sleep impairment, mild memory loss, forgetting names, directions, disturbance in motivation/mood, and an inability to establish and maintain effective relationships.  A GAF score of 55 was reflective of his symptoms. 

In March 2013, the Veteran was diagnosed with PTSD, and major depression disorder (MDD).  The clinician noted that the Veteran seemed to be suffering from severe depressive symptoms which have accompanied suicidal ideations in the past, and suggested the Veteran transition to a new medication under direct supervision of a psychiatrist to manage his symptoms. 

In April 2013, the Veteran reported increased PTSD and depression symptoms, including increased nightmares one to two times per week.  The psychiatrist also noted symptoms of a-motivation and anhedonia.  A GAF score of 50 was reflective of his symptoms, as compared to a score of 51 in March 2013, and 65 in August 2010, indicating an increase in severity. 

In May 2013, the Veteran again endorsed increased PTSD and depression symptoms relative to the success of his plumbing business.  A GAF score of 50 was assigned. 

The August 2013 treatment records reflected that the Veteran's contention that his PTSD had only continued to worsen, as he experienced more anger flare ups at work and home, and he was unable to control his anger or irritability with customers. 

The November 2013 disability benefits questionnaire (DBQ) of record reflected that the Veteran's disability caused a total occupational and social impairment, as the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, difficulty establishing and maintaining effective relationships, and neglect of personal appearance and hygiene.  The examiner assigned a GAF score of 43, reflecting very serious symptoms. 

VA treatment records from December 2013 note that the Veteran's PTSD symptoms played a role in his three prior divorces, and noted that the Veteran walked off during his prior employment over twenty times due to the stress involved with engaging with other people.  The psychiatrist opined that the Veteran experienced significant occupational and social impairment due to his PTSD, including memory loss, disorientation, distractibility, and a history of panic attacks.  He assigned a GAF score of 43. 

The February 2014 treatment records reflect a worsening of condition, as the Veteran was quoted stating, "I have not worked in four months, as my PTSD symptoms worsen when I'm around people."  Similarly, the April 2014 records note that the Veteran "had to quit [his] job due to PTSD, [as he] could not work with people." 

The March 2016 treatment records note that the Veteran's PTSD was present, but his mood disorder was stable.  The aim for this visit was to reduce the Veteran's experience of anxiety.  A GAF score of 50 was assigned.  Shortly after in August 2016, the Veteran's treatment record noted, PTSD, but depression in remission. 

The competent lay evidence of record, including a May 2017 statement from the Veteran's wife noted that he is unable to go out in public unless it is absolutely necessary as his nervousness, paranoia, and anger take over.  

On examination in May 2017, the Veteran was noted to have PTSD and MDD secondary to PTSD, including symptoms of sleep disturbance, irritability, and isolation as overlapping symptoms.  The examiner noted that the Veteran's level of occupational and social impairment was reflective of someone with reduced reliability.  However, the Board notes that the symptoms described seem to be more severe including the Veteran's increased isolation, irritability, inability to stay employed due to hypervigilance, anger, and amplified reclusion.  Specifically, the Veteran recounted an instance where his anger got the best of him and he almost assaulted someone, but noted that verbal disagreements were a regular occurrence.  Further, the examiner stated that the Veteran appeared to be worse than his previous examination.  

Throughout the appeal period the Veteran's disability picture has been characterized with GAF scores ranging from 55 at its highest- when the appeal period began, to 43 at its lowest in 2013, and back up to 50 in March 2016.  As such, it is factually ascertainable that the Veteran's severe psychiatric disability is reflective of occupational and social impairment with deficiencies in most areas including work and family, particularly as it relates to his irritability with occasional violence, anger outburst, memory loss, progressed reclusion, and near continuous panic attacks throughout the entire appeal period.  The Veteran first reported losing jobs due to his anger and irritability in August 2013, but the severity of his symptomatology began well before that, as an added diagnosis of MDD came along in March 2013.  Therefore, the Board finds that taken as a whole, the Veteran's symptomatology more nearly approximates the 70 percent criteria throughout the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

To this end, the Board finds that the preponderance of the evidence reflects that the Veteran has not met, or more nearly approximated, the criteria for total occupational and social impairment for any time during the appeal period.

As the finder of fact, the Board is required to weigh and analyze all the evidence of record and to make determinations as to the credibility of the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998).  "The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  The Board may permissibly draw inferences from the medical evidence, including an overall reading of a VA report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (the Board is permitted to draw inferences based on medical reports so long as the inference does not result in a medical determination).  Consequently, while the August 2013 DBQ noted that the Veteran was totally socially and occupationally impaired, the Board finds that his symptoms throughout the record are most reflective of occupational and social impairment in most deficiencies as they worsened and improved by small amounts but generally stayed within the severe category.  Accordingly, entitlement to a rating in excess of 50 percent from May 17, 2012 is granted, but entitlement to a rating in excess of 70 percent from August 23, 2013 for service-connected PTSD is denied.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The November 2013 DBQ opines the Veteran's PTSD results in total occupational and social impairment, as the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, panic attacks weekly, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, difficulty establishing and maintaining effective relationships, and neglect of personal appearance and hygiene.  However, the GAF score of 43 reflects some residual occupational and social functioning.  The Veteran had periods of employment during the appeal period reflecting some residual occupational capacity.  The record also contains multiple GAF scores greater than 43 reflecting some residual occupational capacity.  The Veteran is socially isolated, but maintains a relationship with his spouse.  As such, the Veteran does not have total social impairment. 

In so finding, the Board has found the lay descriptions of symptoms by the Veteran and his spouse to be credible.  The award of a 70 percent rating for the entire appeal period is based, in part, on these lay descriptions of PTSD symptoms and functional impairment.  However, as it pertains to the finding of total occupational and social impairment, the Veteran and his spouse do not describe "total" occupational and social impairment and the most probative medical expert opinions also do not establish "total" occupational and social impairment due to PTSD.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C. § 5107(b).


ORDER

Entitlement to a 70 percent rating for service-connected PTSD beginning May 17, 2012, is granted. 




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the Veteran's January 2018 Board hearing the Veteran testified to receiving a denial letter regarding his claim for entitlement to the vocational rehabilitation program.  As such, the Veteran put VA on notice to the existence of such records.  It appears the records related to his application have not been associated with the claims file.  This matter should therefore be remanded and records related to such denial should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2)(when attempting to obtain records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

As the vocational rehabilitation records are relevant to the Veteran's claim for entitlement to a TDIU, those records must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any records associated with the Veteran's application for vocational rehabilitation as well as updated VA treatment records.  

2. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


